DETAILED ACTION
1.	This is responsive to the amendment filed 7/13/22.  Claims 1-18 are pending.
2.	The terminal disclaimer filed on 7/13/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,759,534 has been reviewed and is NOT accepted.  The reasons are as follows:
●  The Power of Attorney (PoA) is missing.
●  The person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012):
- is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321 (a) and (b). 
- failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized to act on behalf of the applicant. 
(Note: PoA can be given to customer number, wherein all practitioners listed under the customer number have PoA. If PoA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having established that the representative is a party authorized to act on behalf of the applicant.)
●  The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012).
No additional fee is required with resubmission.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 9-13 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,759,534.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of application claims 9-13 are found in patent claim 1 (reference claim).  Taking application claim 9 as exemplary, claim 9 is shown on the left and the reference claim (patent claim 1) is shown on the right with the common limitations underlined.


A method comprising: operating a UAV; determining a position of the UAV while in flight; generating a nonce; generating a Merkel root based at least in part on a timestamp and the position of the UAV; calculating a current block based at least in part on a previous block, the Merkel root, and the nonce; and transmitting the current block, the timestamp, the nonce, the prior block, and the position of the UAV.












A method comprising: operating an unmanned aerial vehicle (UAV) in an autonomous mode; determining a position of the UAV with a global positioning system (GPS) module that is in communication with a main controller within the UAV; receiving a timestamp by a cellular module, wherein the cellular module is in communication with the main controller; generating a nonce; generating a Merkel root based at least in part on the timestamp and the position of the UAV;-2-DOCKET NO.PATENT APPLICATION MIL-OO1CIPSERIAL NO. 16/176,644calculating a current block based at least in part on a previous block, the Merkel root, and nonce; and transmitting, via the cellular module, the current block, the timestamp, the nonce, the prior block, and the position of the UAV.



	
A comparison of dependent claims 10-13 further reveal that the claimed  limitations are also found in the reference claim (patent claim 1).  Thus claims 9-13 are not patentably distinct from the reference claim (patent claim 1) because the examined application claim(s) is/are either anticipated by, or would have been obvious over, the reference claim(s).
5.	Claims 1-18 are distinguishable over the prior art insofar as the claims include limitations indicated as allowable in the parent application (i.e., original claim 6).
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents provide general background information regarding blockchain technology relative to drones and IoT (Internet of Things).  
● Liang et al. (Towards data assurance and resilience in IoT using blockchain).
● Perkins et al. (Creating a Drone Superhighway Using the Blockchain).
● Wen et al. (Evidence and Trust: IoT Collaborative Security Mechanism).
7.	Claims 1-8 and 14-18 are allowed.  Claims 9-13 would be allowable upon the filing and approval of a Terminal Disclaimer (TD).
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661